I

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

    Jamie Leonard                                      )
                                                       )
              Plaintiff(s),                           )
                                                      )
          vs.                                         )           Case No. 4:19-cv-00927-RLW
    St. Charles County, Steven Harris, Donte Fisher,  )
    Lisa Baker, Katie Krankel Garofalo, Nurse Martin, )
    Nurse Teresa and Dr. John (or Jane) Doe           )
              Defendant(s).                           )


                              DESIGNATION OF NEUTRAL BY PARTIES
                                             AND
                                   ADR CONFERENCE REPORT

           Pursuant to the Court's Order Referring Case to ADR for mediation/early neutral

    evaluation, dated July 23, 2019, the parties hereby designate by agreement the following individual

    from the Court's list of Certified Neutrals to serve as Neutral in the above-styled action:

           Name of Neutral:                         Peter J. Dunne

            Firm Name and Address:
                                                   Pitzer Snodgrass, P.C.
                                                   100 S. Fourth Street, Suite 400
                                                   St. Louis, Missouri 63102-1821


           Telephone & FAX Number:                  1-314-421-5545 (Phone) / 1-314-421-3144 (Fax)

           The attorneys of record in this case are:

           Name of Lead Counsel:                    Thomas R. Applewhite, #64437MO

           Firm Name and Address:

                                                    Donner Applewhite, Attorneys at Law
                                                    1108 Olive Street, Suite 200
                                                    St. Louis, Missouri 63101-1949

           Telephone & FAX Number:               1-314-293-3526 (Phone) / 1-888-785-4461 (Fax)
                                               Also, co-counsel for Plaintiff: Steven A. Donner, #63789MO
           Name of Other Counsel: For Defendants: Drew A. Heffner, #54873MO
I

              Firm Name and Address:

                                                              St. Louis County Counselor
                                                              100 North Third Street
                                                              St. Charles, MO 63301-2854

              Telephone & FAX Number:                        1-636-949-7540 (Phone) / 1-636-949-7541 (Fax)

              The completion deadline for this ADR referral is September 5, 2019

              The parties, in consultation with the assigned neutral, hereby designate by agreement the

    following date, time, and location of the initial ADR conference:

              Date of Conference:     Wednesday, August 28th                                        20 19

              Time of Conference:     9:00                                                              a/p.m.

              Location of Conference (Check One):

                   Designated Space at the United States Courthouse, 111 South Tenth Street, St. Louis, MO 63102



              X Other Location:     Offices of Pitzer Snodgrass, P.C.
                                    100 S. Fourth Street, Suite 400
                                    St. Louis, Missouri 63102-1821

              All parties and the assigned neutral have been given at least fourteen (14) days notice of the

    above-dated conference. The neutral shall schedule any additional conference(s) in consultation with

    the parties.

            We, the undersigned parties to this action, declare that this designation is both consensual and

    mutual.


    July 23, 2019                                    On behalf of Plaintiff:
    Date
                                                     /s/ Thomas R. Applewhite, #64437MO
                                                     Signature of Plaintiff(s)

                                                     On behalf of Defendants:

                                                     /s/ Drew A. Heffner #54873MO
                                                     Signature of Defendant(s)
